Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su (Reg. No. 69,761) on 06/18/2021.
The application has been amended as follows: 

1. (Currently amended) A waking method for an electronic device using an under-display fingerprint identification technology, the electronic device comprising a display panel, a central processing unit and a fingerprint sensing module, the electronic device executing an operating system, the waking method comprising steps of: 
when the central processing unit and the operating system are in a power-saving mode, operating the fingerprint sensing module in a default operation mode and operating the display panel in an always-on display mode, wherein when the display panel is in the always-on display mode, a brightness level of the display panel is lower than a first brightness threshold value;

during the central processing unit and the operating system operating in the power-saving mode, the fingerprint sensing module sensing the specified region to acquire a first image, and analyzing the first image to determine whether there is an image of a finger in the first image to generate a judging result; and
if the judging result indicates that a content of the first image contains the image of the finger, the fingerprint sensing module issuing an interrupt signal to the central processing unit, wherein in response to the interrupt signal, the central processing unit is woken up from the power-saving mode and the operating system is woken up, when the central processing unit has finished waking up, the central processing unit operates a fingerprint identification according to a second image acquired after the first image,
wherein after the operating system is woken up, the waking method further comprises steps of:
switching an operation mode of the display panel from the always-on display mode to a bright mode, wherein when the display panel is in the bright mode, a brightness level of the display panel is higher than a second brightness threshold value, and the second brightness threshold value is higher than the first brightness threshold value;
the fingerprint sensing module sensing the specified region to acquire the second image;

identifying the second image by the central processing unit[[.]], wherein the second image is a fingerprint image and is a brighter fingerprint image than the first image.
2. (Original) The waking method as claimed in claim 1, wherein the fingerprint sensing module comprises a microprocessor, and the microprocessor generates the judging result according to the first image.
3. (Original) The waking method as claimed in claim 1, wherein if the judging result indicates that the content of the first image does not contain the image of the finger, the central processing unit is maintained in the power-saving mode.
4. (Cancelled) 
5. (Cancelled) 
6. (Original) The waking method as claimed in claim 1, wherein the electronic device further comprises a touch panel, and the waking method further comprising steps of:
when the central processing unit and the operating system are in the power-saving mode, allowing the touch panel to enter the default operation mode; and
the touch panel performing a fingerprint detection to generate a detecting result, and issuing the detecting result to the fingerprint sensing module.
7. (Cancelled) 
8. (Cancelled) 

a central processing unit;
a display panel with a specified region, wherein when the central processing unit and the operating system are in a power-saving mode, the display panel is operated in an always-on display mode, and a predetermined pattern is shown on the specified region, wherein pixels of a region outside the specified region of the display panel are turned off, wherein when the display panel is in the always-on display mode, a brightness level of the display panel is lower than a first brightness threshold value; and
a fingerprint sensing module located under the display panel, wherein when the central processing unit and the operating system are in the power-saving mode, the fingerprint sensing module is operated in a default operation mode, wherein when the fingerprint sensing module is operated in the default operation mode, the fingerprint sensing module senses the specified region to acquire a first image, and analyzes the first image to determine whether there is an image of a finger in the first image to generate a judging result,
wherein if the judging result indicates that a content of the first image contains the image of the finger, the fingerprint sensing module issues an interrupt signal to the central processing unit, wherein in response to the interrupt signal, the central processing unit is woken up from the power-saving mode and the operating system is woken up, when the central processing unit has finished waking up, the central 
wherein after the operating system is woken up, an operation mode of the display panel is switched from the always-on display mode to a bright mode, the fingerprint sensing module senses the specified region to acquire the second image, the second image is transmitted from the fingerprint sensing module to the central processing unit, and the second image is identified by the central processing unit, wherein when the display panel is in the bright mode, a brightness level of the display panel is higher than a second brightness threshold value, and the second brightness threshold value is higher than the first brightness threshold value[[.]], wherein the second image is a fingerprint image and is a brighter fingerprint image than the first image.
10. (Original) The electronic device as claimed in claim 9, wherein the fingerprint sensing module comprises a microprocessor, and the microprocessor generates the judging result according to the first image.
11. (Original) The electronic device as claimed in claim 9, wherein if the judging result indicates that the content of the first image does not contain the image of the finger, the central processing unit is maintained in the power-saving mode.
12. (Cancelled)
13. (Cancelled) 
14. (Original) The electronic device as claimed in claim 9, wherein the electronic device further comprises a touch panel, wherein when the central processing unit and the operating system are in the power-saving mode, the touch panel enters the default 
15. (Cancelled)
16. (Cancelled)

Allowable Subject Matter
Claims 1-3, 6, 9-11 and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/18/2021